Citation Nr: 0640006	
Decision Date: 12/28/06    Archive Date: 01/05/07

DOCKET NO.  05-24 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a cardiovascular 
disability, claimed as secondary to post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney  


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to May 
1946, and from September 1950 to May 1952, and from July 1952 
to June 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran entitlement to service 
connection for coronary artery disease, status post 
myocardial infarction.  The veteran subsequently initiated 
and perfected an appeal of this determination.  In December 
2006, the Board granted the appellant's motion for 
advancement of his appeal on the Board's docket.  

In reviewing the record, the Board notes the veteran also 
initiated an appeal of the RO's November 2002 denial of 
special monthly compensation based on the need for regular 
aid and attendance and/or housebound status.  However, in a 
subsequent April 2004 rating decision, the veteran was 
granted special monthly compensation.  Because the veteran 
was awarded the benefit sought on appeal, this issue is no 
longer on appeal before the Board.  See generally Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 
F.3d 1030 (Fed. Cir. 1997).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for a cardiovascular 
disability, claimed as coronary artery disease, status post 
myocardial infarction.  He claims this disability is 
secondary to his service-connected post-traumatic stress 
disorder (PTSD).  Service connection may be awarded for any 
disability which is due to or the result of, or is otherwise 
aggravated by, a service-connected disability.  38 C.F.R. 
§ 3.310 (2006); Allen v. Brown, 7 Vet. App. 439 (1995); see 
also 71 Fed. Reg. 52744-52747 (Sept. 7, 2006).  

In response to the veteran's claim, the RO afforded him a 
December 2003 VA cardiovascular examination in order to 
obtain a medical opinion regarding the etiology of any 
current cardiovascular disability.  VA is obligated to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his claim.  38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2005).  VA's duty to assist includes 
providing a medical examination and/or obtaining a medical 
opinion when such an examination becomes necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2005).  However, according to the examination report, 
the claims folder was not made available for the examiner's 
review prior to rendering a medical opinion.  Additionally, 
the examiner characterized the veteran as a "poor 
historian."  As the examiner's opinion was given without the 
benefit of a review of the veteran's complete medical 
history, the Board finds the opinion to be incomplete, and a 
new medical opinion is required.  See 38 U.S.C.A. § 5103A(d) 
(West 2002 & Supp. 2005).  Further, while it appears that the 
examiner addressed the causation question between 
cardiovascular disability and post-traumatic stress disorder, 
he did not specifically address the question of aggravation.  
See Allen, supra.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran's claims file should be 
submitted to a VA physician specializing 
in cardiovascular disabilities.  The 
veteran need not be personally examined 
again unless the examiner determines such 
an examination is required to address the 
questions within this remand.  All 
pertinent symptomatology, medical history, 
and findings should be reported in detail.  

Based on a review of the claims file and 
any examination findings, the examiner 
should state the medical probabilities 
(less likely than not; at least as likely 
as not; or more likely than not) that any 
current cardiovascular disability is 
either due to, results from, or is 
permanently aggravated by the veteran's 
post-traumatic stress disorder (PTSD).  In 
so doing, the examiner should specifically 
note and discuss any other risk factors in 
the veteran's medical history.  The 
examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached.  

2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence obtained.  If the 
benefit sought is not granted, the veteran 
and his representative should be furnished 
a supplemental statement of the case and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

The Board intimates no opinion, either legal or factual, as 
to the ultimate outcome of this case.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


